628 F.3d 1341 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Anthony NIX, Defendant-Appellant.
No. 09-15335 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
December 30, 2010.
Robert E. Adler, Kathleen M. Williams, Fed. Pub. Defenders, West Palm Beach, FL, for Defendant-Appellant.
Laura Thomas Rivero, Anne R. Schultz, Kathleen M. Salyer, Harriett R. Galvin, Miami, FL, for Plaintiff-Appellee.
Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.
PER CURIAM:
Anthony Nix pled guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and the district court sentenced him as an armed career criminal to prison for 180 months, the minimum sentence permitted by statute, the Armed Career Criminal Act, 18 U.S.C. § 924(e).[1] He now appeals his sentence, *1342 arguing that two of the three convictions the district court used to qualify him an armed career offender do not qualify as violent felonies under the § 924(e): (1) resisting an arresting officer with violence, in violation of Fla. Stat. § 843.01, and (2) fleeing and eluding at high speed, in violation of Fla. Stat. § 316.1935(3).
We reject Nix's challenge to the § 843.01 conviction, holding that a such conviction constitutes a violent felony under 18 U.S.C. § 924(e)(2)(B)(ii). This is the same holding we recently reached in United States v. Hayes, 2010 WL 3489973 (September 8, 2010). Although the Hayes decision was not published, we are persuaded by its rationale regarding § 843.01 and therefore adopt its holding. Nix's challenge to the § 316.1935(3) conviction is foreclosed by United States v. Harris, 586 F.3d 1283 (11th Cir.2009), which we are bound to follow.
AFFIRMED.
NOTES
[1]  The sentencing range prescribed by the Sentencing Guidelines was 168-210 months' imprisonment.